Citation Nr: 0509303	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for 
service-connected for retroperitoneal fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
decision review officer of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Louisville, Kentucky.

A personal hearing was held before the Board by 
videoconference in September 2004.  A transcript of the 
hearing is part of the claims file.

The veteran has asserted entitlement to service connection, 
and separate evaluations, for various other disorders that he 
contends have been caused by, or are otherwise related to, 
his retroperitoneal fibrosis.  These include stenosis of 
arteries, peripheral vascular disease, hypertension, and lung 
fibrosis.  In his January 2003 notice of disagreement, the 
veteran indicated that his retroperitoneal fibrosis caused 
other diseases (high blood pressure, pulmonary disease, 
vascular disease, anxiety and depression), and he stated that 
he had not worked since January 2001 and that SSA had deemed 
him disabled.  In his May 2003 VA Form 9, he noted that the 
RO was rating only the ureter stricture that had been caused 
by his retroperitoneal fibrosis and not the disability in its 
entirety, which he again argued encompassed other disorders 
(vascular disease, high blood pressure, fibrosis of the 
lungs).  Again at the September 2004 hearing before the 
Board, he argued that his retroperitoneal fibrosis involved 
several disorders in addition to a ureter disorder and 
indicated that he could not work.

These claims have not been adjudicated by the RO and are not 
before the Board at this time on appeal.  Therefore, the 
Board refers the veteran's contentions concerning 
cardiovascular disorders to the RO for appropriate action to 
include adjudication of service connection for these disorder 
as secondary to service-connected  retroperitoneal fibrosis.  
38 C.F.R. § 3.310 (2004).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Reasons for Remand:  To obtain records from the Social 
Security Administration (SSA) and to consider the claim on 
appeal for an increased rating in conjunction with an 
intertwined claim for a total disability rating based on 
individual unemployability (TDIU) and To Provide a Medical 
Examination.

In the July 2002 rating decision, the RO granted service 
connection for retroperitoneal fibrosis and assigned an 
initial noncompensable rating for that disorder by analogy 
with stricture of the ureter under Diagnostic Code 7511 
because retroperitoneal fibrosis itself is not listed in the 
rating schedule and medical evidence showed that in 1999 
retroperitoneal fibrosis had led to obstruction of the 
ureters and renal failure.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7511 (2004).  

In his January 2003 notice of disagreement, the veteran 
claimed that his current disabilities, to include the 
retroperitoneal fibrosis and those other disorders that he 
maintains are associated with that condition, have left him 
unable to work and that SSA had found him unable to work 
(although he did not state the basis of the alleged finding).  
The Board construes these contentions as a claim for TDIU.  
Although the TDIU claim is not necessarily intertwined with 
the issue now on appeal, the Board cannot tell whether it is 
or not because the RO did not obtain the records of SSA to 
determine the basis of its finding, according to the veteran, 
that he is totally disabled.  Parker v. Brown, 7 Vet. App. 
116, 118 (1994) (holding that the rating given to a 
service-connected disability is related to claim for a total 
disability rating based on individual unemployability but not 
necessarily inextricably so).

Because of the passage of time during the appeal period and 
because a "staged" rating is possible when a veteran 
appeals the initial rating assigned for a service-connected 
disability as in this case, the RO should provide the veteran 
with a medical examination on remand to assess the current 
severity of the disability resulting from the 
service-connected retroperitoneal fibrosis.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."; if later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found).

Accordingly, to ensure that VA has met its duty to assist the 
claimant and to ensure full compliance with due process 
requirements, this case is remanded for the following 
actions:  

1.  The RO should contact SSA to 
ascertain whether that agency has awarded 
disability benefits to the veteran, and, 
if so, to obtain copies of the decision 
that awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

2.  The RO should obtain recent VA and/or 
private treatment records, if any, 
pertaining to the retroperitoneal 
fibrosis that have been generated while 
the case has been at the Board and 
associate any records obtained with the 
claims file.

3.  The RO should schedule the veteran 
for an examination to assess the current 
severity of the disability resulting from 
the service-connected retroperitoneal 
fibrosis.  The examiner state whether the 
retroperitoneal fibrosis in this case is 
resulting in disability involving bodily 
systems other than the genitourinary 
system.

4.  The RO should readjudicate the claim 
for an initial compensable rating for 
retroperitoneal fibrosis.  The RO should 
also address the claim for TDIU which the 
veteran raised on his notice of 
disagreement with the assignment of an 
initial noncompensable rating for 
retroperitoneal fibrosis.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




